


 

Exhibit 10.32

 

ROYAL CARIBBEAN CRUISES LTD.

CURRENT BOARD OF DIRECTOR COMPENSATION SCHEDULE

 

Cash Compensation

 

Annual

Annual Retainer

$

50,000

Audit Committee Chairman Retainer

$

30,000

Audit Committee Member Retainer

$

15,000

Compensation Committee Chairman Retainer

$

15,000

Committee Chairman Retainer (All Other Committees)

$

6,000

Committee Member Retainer (All Other Committees)

$

5,000

Board Per Meeting Fees

$

1,200

Committee Per Meeting Fees (All Committees)

$

1,200

Annual Total Cash Compensation Cap

$

100,000

 

At the discretion of the Board, each non-employee director is eligible to
receive an annual grant of equity awards with an aggregate value on the date of
grant equal to $90,000. Sixty-seven percent of this annual grant is awarded in
the form of restricted stock units and thirty-three percent is awarded in the
form of options to purchase the Company's common stock.

 

The Company provides Board members with certain cruise benefits in accordance
with the Company’s Board Member Cruise Policy.

 

 